Citation Nr: 0930365	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-24 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
wrist fracture with arthritis.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to July 1971 and 
from February 1974 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

In his substantive appeal, filed in June 2008, the Veteran 
requested a hearing before the Board by videoconference from 
the RO in Huntington, West Virginia.  It appears he was 
scheduled to testify at a Travel Board hearing at the 
Huntington RO on August 5, 2009, but it also appears the 
letter notifying him of the hearing was returned as 
undeliverable.

Because Travel Board and videoconference hearings are 
scheduled by the RO, this case is REMANDED to the Huntington 
RO for the following action:

The Huntington RO should verify the 
Veteran's correct address, and should 
then schedule the Veteran for a 
videoconference hearing before the Board 
in accordance with the docket number of 
the Veteran's appeal.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




